Exhibit 10.2


RESTRICTED STOCK UNIT AGREEMENT
This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of July 10,
2017 (the “Effective Date”) by and between Noodles & Company, a Delaware
corporation (the “Company”), and Paul J.B. Murphy, III (the “Participant”).
RECITALS
A.    The Company has adopted the Noodles & Company Amended and Restated 2010
Stock Incentive Plan (the “Plan”), a copy of which is attached hereto as Exhibit
1.
B.    The Company desires to grant the Participant the right to a proprietary
interest in the Company to encourage the Participant’s contribution to the
success and progress of the Company.
C.    In accordance with the Plan, the Administrator (as defined in the Plan)
has granted to the Participant restricted stock units with respect to 150,000
shares of the Class A Common Stock of the Company, par value $0.01 per share
(“Shares”), subject to the terms and conditions of the Plan and this Agreement.
AGREEMENTS
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
covenants and agreements set forth herein, the parties hereto hereby agree as
follows:
1.    Definitions. Capitalized terms used herein shall have the following
meanings, and capitalized terms not otherwise defined herein shall have the
meaning specified in the Plan:
“Agreement” has the meaning set forth in the Preamble.
“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.
“Cause” has the meaning in the Participant’s employment agreement with the
Company or, if there is no such agreement or definition, means that the
Participant (a) is convicted of, or pleads guilty or nolo contendere to, a
felony (other than a traffic-related felony) or any other crime involving
dishonesty or moral turpitude; or (b) willfully engages in illegal conduct or
gross misconduct that is materially and demonstrably injurious to the Company;
or (c) willfully violates any noncompetition or nonsolicitation covenant between
the Participant and the Company. The determination of “Cause” shall be in the
reasonable discretion of the Administrator.
“Company” has the meaning set forth in the Preamble.
“Disability” has the meaning ascribed to such term in the Plan.
“Effective Date” has the meaning set forth in the Preamble.




--------------------------------------------------------------------------------




“Employer” means the Company and/or any of its subsidiaries with which the
Participant is employed.
“Participant” has the meaning set forth in the Preamble.
“Person” means and includes an individual, a partnership, a corporation, a
limited liability company, a trust, a joint venture, an unincorporated
organization and any governmental or regulatory body or agency or other
authority.
“Plan” has the meaning set forth in the Recitals.
“Qualifying Termination” means (i) if the Participant is party to an employment
agreement with a “Good Reason” provision, termination of the Participant’s
employment by the Participant for Good Reason in accordance with the terms of
such employment agreement or (ii) the Participant’s termination of employment by
the Company without Cause.
“RSUs” has the meaning set forth in Section 2.
“Shares” has the meaning set forth in the Recitals.
“Termination Date” means the date on which the Participant experiences a
Termination of Employment (as defined in the Plan).
“Vesting Period” has the meaning set forth in Section 3(a).
“Withholding Obligation” means the amount determined in the Administrator’s sole
discretion to be the minimum sufficient to satisfy all federal, state, local and
other withholding tax obligations that the Administrator determines may arise
with respect to the issuance of Shares or payment of income earned in respect of
any RSUs.
2.    Grant of RSUs. The Company grants to the Participant restricted stock
units (the “RSUs”) with respect to 150,000 Shares.
3.    Vesting.
(a)    The RSUs shall vest in 25% increments on each of the first through fourth
anniversaries of the Effective Date (each such annual period, a “Vesting
Period”) so long as the Participant remains continuously employed by the
Employer.
(b)    Notwithstanding Section 3(a),upon receipt of a release of claims
acceptable to the Company within forty-five days following the Participant's
Termination Date (other than due to death of Disability) (which, for any
Participant subject to an employment agreement with an attached release of
claims, shall be such attached release of claims),if the Participant's
termination of employment was due to a Qualifying Termination or due to the
Participant's death or Disability, a pro rata portion of the next vesting
installment (based on time worked relative to the 12 months in that Vesting
Period) shall also vest.




--------------------------------------------------------------------------------




(c)    Notwithstanding Sections 3(a) and 3(b),if the Participant experiences a
termination of employment due to a Qualifying Termination within twelve (12)
months following a Change in Control, the portion of the RSUs that has not
previously expired pursuant to this Agreement shall vest upon such event.
(d)    In addition, the Administrator may, at any time in its sole discretion,
accelerate the vesting of all or any portion of the RSUs.
4.    Settlement.
(a)    Unless deferred by the Participant to the extent permitted by the Board,
the RSUs shall be settled promptly following their vesting pursuant to Section 3
by the Company delivering to the Participant one Share for each RSU that has
vested. Unless deferred by the Participant, in no event shall such settlement
occur later than March 15 of the year following the year in which the RSUs vest.
(b)    Subject to Sections 3(b) and 3(c),the unvested RSUs shall immediately
expire on the Termination Date.
5.    Nontransferability of the RSUs. Except as permitted by the Administrator
or as permitted under the Plan, the Participant may not assign or transfer the
RSUs to anyone other than by will or the laws of descent and distribution. The
Company may cancel the Participant’s RSUs if the Participant attempts to assign
or transfer them in a manner inconsistent with this Section 5.
6.    Adjustments.
(a)    In the event that any dividend or other distribution (whether in the form
of cash, Shares, other securities or other property, but excluding regular,
quarterly and other periodic cash dividends),stock split or a combination or
consolidation of the outstanding Shares into a lesser number of shares, is
declared with respect to the Shares, then the RSUs shall be subject to
adjustment as provided in Section 12(a) of the Plan.
(b)    In connection with a Change in Control, the Administrator may provide for
any adjustment or action specified in Section 12(b) of the Plan.
7.    Restrictions on Resales of Shares. The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any Shares issued as a result of the settlement
of the RSUs, including without limitation (a) restrictions under an insider
trading policy,(b) restrictions designed to delay and/or coordinate the timing
and manner of sales by Participant and other grantees and (c) restrictions as to
the use of a specified brokerage firm for such resales or other transfers.
8.    No Interest in Shares Subject to RSUs. Neither the Participant
(individually or as a member of a group) nor any beneficiary or other Person
claiming under or through the Participant shall have any right, title, interest,
or privilege in or to any Shares allocated or




--------------------------------------------------------------------------------




reserved for the purpose of the Plan or subject to this Agreement except as to
such Shares, if any, as shall have been issued to such Person following vesting
of the RSUs.
9.    Plan Controls. The RSUs hereby granted are subject to, and the Company and
the Participant agree to be bound by, all of the terms and conditions of the
Plan as the same may be amended from time to time in accordance with the terms
thereof; provided, however, that no such amendment shall be effective as to the
RSUs without the Participant’s consent insofar as it adversely affects the
Participant’s material rights under this Agreement, which consent will not be
unreasonably withheld by the Participant.
10.    Not an Employment Contract. Nothing in the Plan, this Agreement or any
other instrument executed pursuant hereto or thereto shall confer upon the
Participant any right to continue in the employ of the Employer or any affiliate
thereof or shall affect the right of the Employer to terminate the employment of
the Participant at any time with or without Cause (unless otherwise set forth in
an employment agreement between the Company and the Participant).
11.    Governing Law. This Agreement, and any disputes or controversies arising
hereunder, shall be construed and enforced in accordance with and governed by
the internal laws of the State of Delaware other than principles of law that
would apply the law of another jurisdiction.
12.    Taxes. The Administrator may, in its sole discretion, make such
provisions and take such steps as it may deem necessary or appropriate to
satisfy the Withholding Obligations with respect to the issuance of Shares,
including deducting the amount of any such Withholding Obligations from any
other amount then or thereafter payable to the Participant, requiring the
Participant to pay to the Company the amount of such Withholding Obligations or
to execute such documents as the Administrator deems necessary or desirable to
enable it to satisfy the Withholding Obligations, or any other means provided in
the Plan; provided, however, that, the Participant may satisfy any Withholding
Obligations by (i) directing the Company to withhold that number of Shares with
an aggregate fair market value equal to the amount of the Withholding
Obligations or (ii) delivering to the Company such number of previously held
Shares that have been owned by the Participant with an aggregate fair market
value equal to the amount of the Withholding Obligations.
13.    Notices. All notices, requests, demands and other communications called
for or contemplated hereunder shall be in writing and shall be deemed to have
been given when delivered to the party to whom addressed or when sent by
telecopy (if promptly confirmed by registered or certified mail, return receipt
requested, prepaid and addressed) to the parties, their successors in interest,
or their assignees at the following addresses, or at such other addresses as the
parties may designate by written notice in the manner aforesaid:
If to the Company to:
Noodles & Company
520 Zang Street, Suite D





--------------------------------------------------------------------------------




Broomfield, CO 80021
Fax: (720) 214-1921
Attention: General Counsel
If to the Participant to the address set forth below the Participant’s signature
below.
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 13,be deemed given upon
delivery,(ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 13,be deemed given upon facsimile
confirmation,(iii) if delivered by mail in the manner described above to the
address as provided for in this Section 13,be deemed given on the earlier of the
third Business Day following mailing or upon receipt, and (iv) if delivered by
overnight courier to the address as provided in this Section 13,be deemed given
on the earlier of the first Business Day following the date sent by such
overnight courier or upon receipt (in each case regardless of whether such
notice, request or other communication is received by any other Person to whom a
copy of such notice is to be delivered pursuant to this Section 13). Any party
from time to time may change its address, facsimile number or other information
for the purpose of notices to that party by giving notice specifying such change
to the other parties hereto.
Either party may, by notice given to the other party in accordance with this
Section 13, designate another address or Person for receipt of notices
hereunder.
14.    Amendments and Waivers. This Agreement shall not be changed, altered,
modified or amended, except by a written agreement signed by both parties
hereto. The failure of any party to insist in any one instance or more upon
strict performance of any of the terms and conditions hereof, or to exercise any
right or privilege herein conferred, shall not be construed as a waiver of such
terms, conditions, rights or privileges, but same shall continue to remain in
full force and effect. Any waiver by any party of any violation of, breach of or
default under any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement. Any waiver by any party of any provision hereof shall be effective
only by a writing signed by the party to be charged.
15.    Entire Agreement. This Agreement, together with the Plan, sets forth the
entire agreement and understanding between the parties hereto as to the subject
matter hereof and thereof and supersedes all prior oral and written and all
contemporaneous oral discussions, agreements and understandings of any kind or
nature, regarding the subject matter hereof and thereof between the parties
hereto.
16.    Separability. If any term or provision of this Agreement shall to any
extent be invalid, illegal or incapable of being enforced by any rule of law, or
public policy, all other conditions and provisions of this Agreement
nevertheless shall remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party. Upon such determination that any term or provision
is invalid, illegal or incapable of being enforced, the invalid or unenforceable
provisions, to the extent permitted by law, shall be deemed amended and given
such interpretation so as to effect the




--------------------------------------------------------------------------------




original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the maximum
extent possible.
17.    Headings; Construction. Headings in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect. The words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation.”
18.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.
19.    Further Assurances. The Participant shall cooperate and take such action
as may be reasonably requested by the Company in order to carry out the
provisions and purposes of this Agreement.
20.    Remedies. In the event of a breach by any party to this Agreement of its
obligations under this Agreement, any party injured by such breach, in addition
to being entitled to exercise all rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights under this
Agreement. The parties agree that the provisions of this Agreement shall be
specifically enforceable, it being agreed by the parties that the remedy at law,
including monetary damages, for breach of any such provision will be inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is hereby waived.
21.    Electronic Delivery. By executing the Agreement, the Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the subsidiaries, the Plan, the RSUs
and the Shares via Company web site or other electronic delivery
22.    Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted successors and
assigns, including any Permitted Transferees.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
THE COMPANY:
NOODLES & COMPANY
By:    /s/ Paul A. Strasen                
Name: Paul A. Strasen
Title: Executive Vice President


PARTICIPANT:
/s/ Paul J.B. Murphy, III                
Name:    Paul J.B. Murphy, III




